UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6327


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LORETTA SIMOND HUSKINS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City.         Martin K.
Reidinger, District Judge. (2:06-cr-00035-MR-1; 2:11-cv-00053-
MR)


Submitted:   May 18, 2012                  Decided:   June 7, 0212


Before MOTZ, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Loretta Simond Huskins, Appellant Pro Se.       Corey F. Ellis,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Loretta Simond Huskins seeks to appeal the district

court’s order denying relief on her 28 U.S.C.A. § 2255 (West

Supp.    2011)       motion.        The       order    is   not      appealable     unless    a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.         § 2253(c)(1)(B)             (2006).             A     certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                             28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner        satisfies        this         standard        by     demonstrating         that

reasonable       jurists         would        find     that    the       district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                         When the district court

denies      relief          on   procedural           grounds,       the    prisoner       must

demonstrate          both    that   the        dispositive         procedural     ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                     Slack, 529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Huskins has not made the requisite showing.                                Accordingly,

we   deny      the    motion     for      a    certificate         of    appealability     and

dismiss the appeal.              We dispense with oral argument because the

facts    and    legal        contentions        are    adequately        presented    in    the



                                                 2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.



                                                                  DISMISSED




                                    3